THE COURT.
In this cause a rehearing was granted and argument and additional briefs from both sides followed. After careful reconsideration of the issues, we are satisfied with the opinion of the court in bank, written by Mr. Justice Preston, and hereby readopt the same as the opinion of this court herein as follows, to wit:
[1] "Appellant correctly states the question presented on this appeal as follows: `This is an appeal taken from an order denying the motion of appellant to set aside and vacate the judgment, and for the entry of another and different judgment on the findings made, upon the ground that the conclusions of law were incorrect, erroneous and not consistent with or supported by the findings of fact.'
"The appeal is ruled by the case of California Delta Farms,Inc., v. Chinese American Farms, Inc., Sac. No. 4148, ante,
p. 298 [278 P. 227], this day decided, to which reference is hereby made. This is true because the facts upon which the determination in that case was made appear from the findings of fact. This motion, being based upon the same findings, the conclusion reached must of necessity be the same. It is unnecessary to order or give another judgment as the reversal in the main cause will necessitate a consideration by the court below of some issues made by the answer and cross-complaint which could not be fully disposed of under the findings of fact as made."
The order is reversed. *Page 794